UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4905


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY A. HOPKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge.  (3:04-cr-00267-FDW-DCK-1; 3:04-cr-00268-FDW-CH-
1)


Submitted:   January 9, 2012                 Decided:   January 13, 2012


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey A. Hopkins, Appellant Pro Se.        Michael E. Savage,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey A. Hopkins seeks to appeal his seventy-two-

month    sentence    pursuant   to   a       guilty   plea   to   conspiracy    to

defraud the United States, 18 U.S.C. § 371 (2006), mail fraud,

18   U.S.C.     § 1341   (2006),     and      conspiracy     to   commit   money

laundering, 18 U.S.C. § 1956(h) (2006).                 In criminal cases, a

defendant must file his notice of appeal within fourteen days

after the entry of judgment. 1               Fed. R. App. P. 4(b)(1)(A)(i).

With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to

thirty   days   to   file   a   notice       of   appeal.    Fed.   R.   App.   P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The district court entered the criminal judgment on

the docket on April 25, 2007.            Hopkins filed a pro se notice of

appeal on September 1, 2011, over four years after the appeal

period expired. 2     Because Hopkins failed to file a timely notice



     1
       At the time judgment was entered, the appeal period was
ten days. Fed. R. App. P. 4(b)(1)(A)(i) (2007). On December 1,
2009, the period was extended to fourteen days. Fed. R. App. P.
4(b)(1)(A)(i) (2009). Hopkins’ notice of appeal was untimely
under either period.
     2
       This is the date that appears on the envelope Hopkins gave
to prison officials for mailing the notice of appeal to the
district court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266, 276 (1988).



                                         2
of   appeal     or   obtain    an   extension   of   the    appeal   period,    we

dismiss the appeal. 3          We dispense with oral argument because the

facts     and   legal    contentions    are   adequately     presented     in   the

materials       before   the    court   and   argument     would   not    aid   the

decisional process.

                                                                         DISMISSED




      3
       We note that the appeal period in a criminal case is not a
jurisdictional provision, but rather a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209–14 (2007); United States v.
Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).      Because Hopkins’
appeal is inordinately late, and its consideration is not in the
best interest of judicial economy, we exercise our inherent
power to dismiss it.    United States v. Mitchell, 518 F.3d 740,
744, 750 (10th Cir. 2008).



                                         3